Citation Nr: 1450372	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for a ventral hernia.  


REPRESENTATION

Appellant represented by:	Veterans Legal Advocacy Group


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active military service from July 1972 to August 1975. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal following a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the above-noted February 2008 rating decision, the agency of original jurisdiction (AOJ) granted service connection and assigned a noncompensable disability rating for an umbilical hernia.  The effective date for the award was September 2, 2007.  Thereafter, in an October 2012 rating decision, the issue on appeal was recharacterized by the AOJ from umbilical hernia to ventral hernia, and an increased disability rating to 20 percent awarded, effective September 2, 2007.

In a November 2012 decision, the Board denied an evaluation in excess of 20 percent for a ventral hernia.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2014 decision, the Court vacated the November 2012 Board decision and remanded the matter for readjudication consistent with the Court opinion which will be discussed in further detail below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2014 memorandum decision, the Court found that the Board erred by relying upon an inadequate medical opinion.  The Court noted that the April 2012 medical opinion did not contain a reasoned medical explanation connecting the examiner's conclusions with supporting data.  The Court observed that the examiner checked the box describing the hernia as small but stated that it was not clear how the examiner determined that the hernia was small without providing any measurements or medical rationale for the documentation.  The Court further noted that the examiner also checked the box describing the hernia as persistent without providing any supporting data, rationale, or clarification, which it stated was particularly troubling as the very same term was used in the criteria for the 100 percent disability rating  The Court found that based on the record and established case law, the Board's reliance on the April 2012 examination frustrated judicial review and required remand.  

In September 2014, the Veteran's attorney also forwarded duplicate medical records and additional argument, and the Veteran, through his attorney, requested that the matter be remanded to the AOJ for review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any private treatment facilities/providers that have provided treatment for any ventral hernia problems since April 2012.  Following receipt of the above names and addresses, along with written authorizations from the Veteran where necessary, obtain and associate with the record copies of all identified treatment record

2.  Obtain all pertinent VA treatments records of the Veteran dated from April 2012 to the present and associate the records with the file.  

3.  Schedule the Veteran for an examination to determine the nature and severity of his ventral hernia. The claims folder, to include all records in Virtual VA and VBMS, must be available for review by the examiner in conjunction with the examination.  All symptoms and manifestations should be reported in detail, and the frequency and severity of each symptom should be stated. 

The examiner should specifically report the approximate size of the hernia, i.e. whether it is small, large, or massive, to include measurements; whether the hernia is persistent; whether a supporting belt is used, and, if so, whether the hernia is not well supported by the belt; whether the hernia is associated with severe diastasis of recti muscles; and whether the hernia is associated with extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



